DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to claims filed 9-8-22 is acknowledged. Currently, claims 1, 3-14 are pending. Claim 2 is canceled. Claims 6 and 8 are currently amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (English abstract of JP2013095043) in view of Pham et al. (2018/0155569).
Regarding claim 1, Matsumoto et al. discloses an injection mold, comprising:
	A mold having a mold surface on which one or more deposition layers are formed,
	Wherein the deposition layer comprises a fluorinated resin homopolymer (see English abstract).
Matsumoto et al. does not teach the mold having the mold surface on which two or more deposition layers are formed, wherein a first deposition layer comprises a fluorinated resin homopolymer or polyether ether ketone, and a second deposition layer comprises a fluorinated resin copolymer or PEEK. However, Pham et al. teaches a fluoropolymer coating composition for applying to a mold surface (abstract). Pham et al. teaches that a fluoropolymer layer such as PFA is preferably included as primer coatings to enhance interlayer adhesion with the fluoropolymer coating film (see para 77). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto et al. with the teaching of Pham et al. since Pham et al. teaches that surface adhesion may be increased by applying a surface chemical treatment or primer coating to the base material surface (see para 77).
Regarding claim 3, Pham et al. teaches wherein the first deposition layer has a thickness of 1 to 50 micron (para 75, 106-107).
Regarding claim 4, Pham et al. teaches wherein the second deposition layer has a thickness of 20 to 80 micron (para 80, 108, 124, table 2).
	Regarding claim 5, Matsumoto et al. discloses wherein the injection mold is a foam injection mold (abstract).
Regarding claim 7, Matsumoto et al. discloses wherein the fluorinated resin homopolymer comprises one or more selected from the group consisting of PTFEs, PCTFEs, PVDFs, and PVFs (see para 22).
Regarding claim 8, Matsumoto et al. discloses wherein the fluorinated resin copolymer is FEP copolymers, ETFE copolymers and ECTFE copolymers (see para 22).
Regarding claim 9, Matsumoto et al. discloses wherein a total thickness of the deposition layers is 20 to 100 micron (para 23).
Regarding claim 10, Matsumoto et al. discloses wherein the mold surface comprises a mold surface of a fixed side plate, a mold surface of a mobile side plate, or both (see para 54-55).
Regarding claim 11, Matsumoto et al. discloses an injection molding machine, comprising:
	An injection mold, an injection apparatus, and an actuator (inherent; necessarily present in injection molding),
	Wherein the injection mold comprises the injection mold according to claim 1.
Regarding claim 12, Matsumoto et al. discloses a method of manufacturing an injection-molded product, the method comprising:
	Injection molding a resin composition using the injection molding machine according to claim 11 (English abstract).
Regarding claim 13, Matsumoto et al. discloses wherein the injection molding is foam molding performed by a core-back molding method (see para 55).
Regarding claim 14, Matsumoto et al. does not teach wherein the injection molding has an injection flow rate of 40 cc/s or more. However, Matsumoto et al. discloses an injection speed of 100 mm/sec (see para 55). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to optimize the injection flow rate to the claimed range since the injection flow rate is a result effective variable that depends on the injection speed.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. in view of Pham et al. as applied to claim 1 above, and further in view of Lee (English abstract of KR1020030070706).
Regarding claim 6, Matsumoto et al. as modified does not teach wherein the two or more deposition layers are sinter-hardened deposition layers. However, Lee teaches wherein the deposition layer is a sinter-hardened deposition layer (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the deposition layers by sintering in the method of Matsumoto et al. since Lee teaches that sintering is a known method of applying Teflon coating on the mold (see abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742   

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742